DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave parts and convex parts” as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: Applicant’s use of “concave” and “convex” do not appear to be consistent with the conventional definition for these terms. See 112(b) below.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “concave parts” and “convex parts” in claim 2 is used by the claim to mean something akin to “recessed parts” and “projecting parts”, respectively while the accepted meanings as defined by the Merriam-Webster dictionary is:
convex- 
1a: curved or rounded outward like the exterior of a sphere or circle
concave- 
1: hollowed or rounded inward like the inside of a bowl
2: arched in: curving in —used of the side of a curve or surface on which neighboring normals to the curve or surface converge and on which lies the chord joining two neighboring points of the curve or surface
Applicant’s concave parts are denoted with ‘9’ and convex parts are denoted with ‘10’, and these reference characters are found in Fig. 3. As far as the Figure shows, the part 10 is pointing to is a flat projection from the recessed part of the shaft 9 and does not appear to be convex (curved or rounded outward like the exterior of a sphere or circle). The bottom of the recess denoted with ‘9’ does not appear to be concave, but rather appears to be convex because it is the outer circumference of the circular shaft. Since there appears to be conflicts between the manners in which applicant uses these terms, claim 2 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najork et al. (US 5634392), hereinafter ‘Najork’.
	Najork discloses:
1. (Original) A cylinder device comprising: a cylinder body (2); and a shaft member (3) supported in the cylinder body, wherein the cylinder body is provided with a rotation port (28, 29) that communicates with an outer circumferential surface around the shaft member and rotates the shaft member based on a supply and discharge of a fluid (see Fig. 2, fluid from ports 28 or 29 rotates vane 5 which rotates the shaft).  

3. (Currently Amended) The cylinder device according to claim 1, wherein the shaft member is supported to be capable of stroke (shaft 3 axially moves within cylinder 2 when chambers 14 or 15 is pressurized).  

4. (Original) The cylinder device according to claim 3, wherein the shaft member includes a rotating portion on the outer circumferential surface in a middle in the shaft direction (rotating portion 5 positioned in the middle of the shaft, see Fig. 1), and stroke ports are provided in the cylinder body on a front side and a rear side of the rotating 

5. (Currently Amended) The cylinder device according to claim 1, wherein the rotation port is formed to be plural in number (rotation ports 28 and 29).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najork (US 5634392) in view of Soman et al. (US 9957831), hereinafter ‘Soman’.
Regarding claim 2, Najork discloses the cylinder device according to claim 1, but only discloses one vane 5 to cause the rotation of the shaft, and therefore does not disclose wherein the shaft member includes a rotating portion in which concave parts and convex parts are alternately continuous with each other along the outer circumferential surface, and the rotation port communicates with the rotating portion.
However, Soman discloses a rotary vane actuator that converts fluid pressure to rotation of a shaft, and therefore is pertinent to Najork and the present application and 
Since increased rotational torque may be beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Najork to have used two vanes instead of the single vane to enact the rotatory motion as taught by Soman. Using two vanes would result in a plurality of projections from the shaft which correspond to applicant’s convex parts, as well as a plurality of recessed parts on the shaft relative to the projections which correspond to applicant’s concave parts, and would be alternately continuous with each other along the outer circumferential surface because moving in a clockwise direction around the rotating portion of the shaft member would result in this order: projection vane part – recessed part – projection vane part – recessed part. Corresponding fluid ports to properly actuated the two vane device would also be implemented in light of this modification and would communicate with the rotating portion.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najork (US 5634392) in view of Tatsuya (JP 2017009068) cited in the IDS and already included in the file wrapper.

However, Tatsuya discloses a cylinder device having rotation and linear movement of an output shaft similar to Najork and the present application and therefore constitutes analogous art. Tatsuya teaches using fluid bearings to support and facilitate movement of the shaft within the cylinder (Tatsuya, [0039],[0040]). Tatsuya also discloses that its teachings are applicable to hydraulic fluid cylinder devices as well as air cylinders (Tatsuya, [0043]). One of ordinary skill in the art would recognize that a benefit to using fluid bearings would be reduced friction between the translating components in the device. 
Since the use of fluid bearings to support and facilitate movement of a linearly translating and rotating shaft in a cylinder device is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Najork have the shaft member including a fluid bearing, the shaft member being supported in a state of floating in the cylinder body as taught by Tatsuya.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Block (US 2955579), Thorwart et al. (US 6098517) and Muszynski (US 2893210) all disclose linear and rotary cylinder devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
January 12, 2022